Citation Nr: 1411397	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain, prior to November 7, 2011. 

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine, prior to November 7, 2011. 

3.  Entitlement to an initial compensable rating for left foot plantar fasciitis with onychomycosis of the left great toenail (left foot disability), prior to November 7, 2011. 

4.  Entitlement to an initial evaluation in excess of 10 percent for folliculitis of the head and neck, prior to November 7, 2011. 

5.  Entitlement to an initial compensable rating for a left testicle disability with history of bilateral inguinal hernia repair, prior to November 7, 2011. 

6.  Entitlement to an initial compensable rating for allergic rhinitis, prior to November 7, 2011. 


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

L.J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1989, June 1991 to January 2004, July 2005 to April 2006, and November 2011 to September 2013.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the Board denied entitlement to service connection for a right knee disability, and remanded the increased initial rating claims for further development and consideration. 

In a January 2013 rating decision, the RO terminated the Veteran's compensation benefits and assigned him noncompensable evaluations because he returned to active duty on November 7, 2011.  Therefore the only issues before the Board are entitlement to increased initial ratings for the appealed service-connected disabilities prior to November 7, 2011.  

The Veteran's VA compensation benefits were discontinued effective November 7, 2011, the date he returned to active duty.  In the representative's Informal Hearing Presentation in October 2013, he stated that the Veteran was separated from service on September 30, 2013.  The Veteran submitted a copy of his certificate of retirement from the Marine Corps, effective October 1, 2013.  The issue of reinstatement of the Veteran's compensation benefits following his October 1, 2013 retirement, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to November 7, 2011, the Veteran's lumbar spine forward flexion 
was greater than 60 degrees, his combined lumbar range of motion for the thoracolumbar spine was greater than 120 degrees; there was no muscle spasm or guarding severe enough to lead to an abnormal gait or spinal contour; the Veteran was not diagnosed with intervertebral disc disease and there were no neurological manifestations related to the lumbar strain. 

2.  Prior to November 7, 2011, the Veteran's cervical spine forward flexion was greater than 30 degrees and his combined cervical range of motion was greater 
than 170 degrees; there was no muscle spasm or guarding severe enough to lead 
to an abnormal gait or spinal contour; and there was no credible evidence of incapacitating episodes or any secondary neurological manifestations warranting a separate compensable rating.

4.  Prior to November 7, 2011, the Veteran's left foot disability did not result in more than mild disability.

6.  Prior to November 7, 2011, the Veteran's service-connected skin disability does not cover 20 to 40 percent of total or exposed body surface, and the Veteran does not use systemic therapy such as corticosteroids or other immunosuppressive drugs.

7.  Prior to November 7, 2011, the Veteran's left testicle disability with hernia repair  does not result in complete atrophy of the left testicle; required long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management; or result in any urinary tract or hernia disability.

8.  Prior to November 7, 2011, the Veteran's allergic rhinitis is not productive of obstruction of the nasal passage on either side, nor have nasal polyps been shown.


CONCLUSIONS OF LAW

1.  Prior to November 7, 2011, the criteria for a disability rating in excess of 10 percent for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2013).

2.  Prior to November 7, 2011, the criteria for a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

3.  Prior to November 7, 2011, the criteria for a compensable disability rating for left foot plantar fasciitis with onychomycosis of left great toenail have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5284 (2013).

4.  Prior to November 7, 2011, the criteria for a disability rating in excess of 10 percent for folliculitis of the head and neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2013).

5.  Prior to November 7, 2011, the criteria for a compensable disability rating for a left testicle disability with history of bilateral inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7525 (2013).

6.  Prior to November 7, 2011, the criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The present case involves "downstream" issues, as the initial claims for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluations assigned.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, VA has obtained service treatment records and afforded the appellant physical examinations.  The Veteran has not indicated that he receives treatment for the claimed conditions, nor have any treatment providers been identified.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

In adjudicating the claims below, the Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury to which not only the functions affected, but also the anatomical location and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2012).
Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

A.  Spinal Disabilities 

Neck and back disabilities rated under Diagnostic Code 5237 (lumbosacral or cervical strain) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Under Diagnostic Code 5243, intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id.  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

In the absence of unfavorable ankylosis of the entire spine, impairment of the thoracolumbar spine and cervical spine is rated separately.  Id., Note (6).  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is
zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V (2013).

Under Diagnostic Code 5243 intervertebral disc syndrome may alternatively rated under the IVDS Formula.  The rating criteria based on incapacitating episodes provides that a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. 

      1.  Lumbar Spine 

A VA examination was conducted in March 2007.  Lumbar range of motion (ROM) was within normal limits: forward flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right rotation to 30 degrees and left rotation to 30 degrees.  After repetitive movement, ROM was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  There was no evidence of ankylosis.  There was evidence of pain on repetitive movement.  There was no evidence of radiating pain on movement or muscle spasm.  There was evidence of localized tenderness over the right lumbar region.  Gait and posture were within normal limits.  Motor function, sensory function, and deep tendon reflexes of the lower extremities were within normal limits.  X-ray was negative.

Based on the evidence of record, the Board finds that the Veteran's symptomatology does not more nearly approximate the next higher, 20 percent, disability rating or higher under the General Rating Formula as the Veteran could forward flex his lumbar spine to 90 degrees and there was no evidence of muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.

The March 2007 examiner addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and noted no change in range of motion findings due to pain or repetition.  The Veteran did report pain; however, the Board finds that the Veteran's complaints of pain do not impair his functioning to the degree required to more closely approximate a higher rating for the low back during any part of the appeal period.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Finally, there is no evidence of any neurological manifestations of the Veteran's lumbar strain to warrant consideration of a separate rating under relevant neurological Diagnostic Codes  Additionally, as the Veteran has not been diagnosed with intervertebral disc syndrome or degenerative disc disease, the provisions of Diagnostic Code 5243 are not for application. 


      2.  Cervical Spine  

A VA examination was conducted in March 2007.  Cervical spine forward flexion was 45 degrees with pain at 45 degrees; extension was 45 degrees with pain at 45 degrees; right lateral flexion was 35 degrees with pain at 35 degrees; left lateral flexion was 35 degrees with pain at 35 degrees; right rotation was 70 degrees with pain at 70 degrees and left rotation was 70 degrees with pain at 70 degrees.  Combined range of motion was 300 degrees.  After repetitive movement, range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  There was no evidence of ankylosis.  Motor function, sensory function, and deep tendon reflexes of the upper extremities were within normal limits.

The evidence of record contains several measurements of the Veteran's cervical spine ROM, none of which meet the criteria for an evaluation in excess of 10 percent.  At worst, the Veteran's ROM was limited to forward flexion to 35 degrees, and a combined ROM limited to 300 degrees.  Thus, even considering painful motion, at no time was his forward flexion of the cervical spine limited to 30 degrees or less, or combined ROM of the cervical spine limited to 170 degrees or less. 

The Board has also considered functional loss pursuant to DeLuca, supra and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  The March 2007 VA examiner reported no effect on joint ROM due to pain, weakness, fatigue, or incoordination following repetitive use or flare-ups.  As the evidence does not reflect the Veteran's ROM is limited to 30 degrees or less, even considering pain and functional impairment, an initial rating in excess of 10 percent is therefore not warranted 
under the DeLuca criteria.

Additionally, while a 20 percent rating could also be assigned due to muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such is not shown by the medical evidence of record.  There is no positive evidence of these factors in the record.  

For the reasons set forth above, the Board finds that the competent and probative evidence of record is against a higher rating for the Veteran's cervical spine disability under the General Rating Formula.

In addition, the record does not reflect and the Veteran does not contend that he has suffered from incapacitating episodes of cervical spine disc disease requiring bed rest prescribed by a physician and treatment by a physician.  Thus, the provisions of the IVDS Formula would not result in a higher rating for the Veteran's cervical spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The regulations also mandate that consideration be given to any associated objective neurologic abnormalities (in addition to orthopedic manifestations) separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula.  However, there is no competent evidence of any neurological symptomatology associated with the Veteran's cervical disc disease in the record.  Accordingly, there is no basis for a separate rating for neurological disability.

B.  Left Foot Disability 

The Veteran's left foot plantar fasciitis with onychomycosis of the left great toe nail is rated under Diagnostic Code 5276, which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable (0 percent disabling).  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Foot injuries are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 10 percent rating is warranted for moderate disability.  A 20 percent rating is warranted for moderately severe disability.  A 30 percent rating is warranted for severe disability.  Actual loss of use of the foot warrants a 40 percent rating.  Id.

A VA examination was conducted in March 2007.  The Veteran stated that he had a 16-year history of left heel spurs resulting in localized pain which is sharp in nature.  The pain can be elicited by physical activity and is relieved by rest and Motrin.  He receives no treatment for his feet.  On examination, there was evidence of fungal infection of the left great toenail.  Clinical examination revealed tenderness of the posterior portion of the left heel.  There was no evidence of pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, and hallux rigidus.  The fungus infection affected less than 1 percent of his whole body surface and no exposed area was involved.  On examination x-ray was negative for heel spurs.  He did not require any supports in his shoes and the examiner noted the Veteran did not have any limitation with standing and walking.

The Veteran's left foot disability did not show symptoms consistent with a compesable rating.  His left foot disability did not approximate moderate foot disability.  The only objective finding on the March 2007 VA examination was tenderness of the posterior portion of the left heel and the fungal infection of the toe nail.  The examiner noted there was no limitation on standing and walking.  At best, the Veteran's symptoms can be described as mild, even considering his complains of pain.  

The Board finds after consideration of the evidence that his disability level has more nearly approximated no more than mild impairment.  Accordingly, a compensable evaluation is not warranted.

Finally, the Board will address below whether rating the Veteran's onychomycosis of the left great toenail as part of his service connected skin disability would be more advantageous.  

C.  Skin Disabilities 

The Veteran's service-connected skin disability is evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7806 as analogous to dermatitis.  Under this Code, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period. 

A VA examination was conducted in March 2007.  The Veteran stated that 
this condition has existed for 15 years.  On examination there was evidence 
of folliculitis on the posterior head and neck.  There was no evidence of 
scarring, ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of function of the head or neck.  The skin condition affected 10 percent of an exposed area and 2 percent of the whole body surface.  The Veteran stated that during the past 12 month period he had been treated with topical medications and antibiotics for less than 6 weeks.  

The Veteran currently has a 10 percent evaluation for his skin condition.  Even combining the residuals of the service service-connected onychomycosis of the left great toenail (measuring 1 percent of nonexposed area), at most, the service-connected skin disabilities affect 10 percent total body surface area and 3 percent exposed body surface area.  He does not qualify for a 30 percent evaluation, the next highest available under Diagnostic Code 7806 based on the total area affected, because the record does not show that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas were affected.  See 38 C.F.R. § 4.118.  

In regards to an increased evaluation based on use of systemic therapy such as corticosteroids or other immunosuppressive drugs, the Veteran does not take corticosteroids or immunosuppressive drugs to treat his service-connected skin conditions. 

Accordingly, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's skin disability, and the claim is denied. 

D.  Left Testicle Disability

STRs show in December 2005 the Veteran was diagnosed with bilateral inguinal hernia.  The Veteran underwent a laparoscopic bilateral inguinal hernia repair with mesh in January 2006.  

A VA examination was conducted in March 2007.  The Veteran complained of pain over the left testicular skin and groin area.  On examination there were no visible scars as a result of the bilateral inguinal hernia repair surgery.  The examiner noted that there were no residuals or functional impairment due to bilateral inguinal hernia repair.  Examination of the testes was within normal limits.  There was evidence of tenderness to the superficial anterior left scrotal area and left groin skin.  The diagnosis was hyperesthesia.  The Veteran stated that he was not receiving any treatment for this condition.

Based on the above evidence, a compensable evaluation is not warranted for the Veteran's service-connected right testicular disorder under Diagnostic Code 7523.  To warrant a compensable rating, there would need to be evidence of complete atrophy of both testes.  The available evidence of record during the relevant period on appeal is negative for any findings of atrophy of either testicle, let alone complete atrophy.  Consequently, a compensable rating is not warranted under Diagnostic Code 7523.

The Board has also considered Diagnostic Code 7525 pertaining to chronic epididymo-orchitis.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  Diagnostic Code 7525 provides that the condition be rated as urinary tract infections pursuant to 38 C.F.R. § 4.115a.  In evaluating urinary tract infections, a 10 percent rating is warranted for chronic epididymo-orchitis requiring long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A higher 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalizations (greater than two times/year), and/or requiring continuous intensive management.  38 C.F.R. §§ 4.115, 4.115b, Diagnostic Code 7525.

Here, there is no evidence that the Veteran's testicular condition has warranted long-term therapy, any hospitalizations, or intensive management.  Moreover, the record does not show, and the Veteran has not reported, hospitalizations or intensive therapy during the relevant period due to his left testicle condition.  Indeed, the VA examiner noted the Veteran receives no treatment for his condition.  Accordingly, there is no factual basis on which to award a compensable rating under Diagnostic Code 7525.

Finally no residuals of a hernia were found during the appeal period to warrant a compensable rating under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under this Code, a compensable rating requires the post-operative hernia to be recurrent. 

E.  Allergic Rhinitis 

Diagnostic Code 6522 outlines the rating criteria for allergic rhinitis.  Pursuant to Diagnostic Code 6522, a 10 percent rating is assigned based on evidence of allergic rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  The next higher rating of 30 percent requires evidence of nasal polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).

A VA examination was conducted in March 2007.  The Veteran noted the history of a deviated nasal septum and undergoing a septoplasty.  He also stated that he had persistent nasal congestion and sneezing for which he took Flonase and nasal saline spray.  On examination, x-ray of the sinuses was within normal limits.  There was no evidence of a nasal obstruction, deviated septum, surgical scar, or disfigurement.  There was evidence of rhinitis.  The diagnosis was allergic rhinitis, bacterial in nature. 

The record contains no evidence of nasal polyps at any time during the appeal period.  Specifically, no polyps were found during the two VA examinations conducted for VA purposes.  There is also no evidence of any nasal obstruction of both nasal passages at any time during the appeal period.  Accordingly, the preponderance of the evidence is against a compensable rating for the Veteran's allergic rhinitis.

F.  Other Considerations 

As a final matter, the Board has also considered whether the Veteran's disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for those service-connected disabilities are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide higher ratings for additional or more severe symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased initial rating for lumbar strain, prior to November 7, 2011, is denied.

Entitlement to an increased initial rating for a cervical spine degenerative disc disease, prior to November 7, 2011, is denied 

Entitlement to an increased initial rating for a left foot disability, prior to November 7, 2011, is denied. 

Entitlement to an increased initial rating for folliculitis of the head and neck, prior to November 7, 2011, is denied. 

Entitlement to an increased initial rating for a left testicle disability with history of bilateral inguinal hernia repair, prior to November 7, 2011, is denied. 

Entitlement to an increased initial rating for allergic rhinitis, prior to November 7, 2011, is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


